EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter F. Corless on 1/27/2022. The application has been amended as follows: 

Claim 1: Delete step (i) (lines 3-6) and replace with the following paragraph:
--(i) detecting a bacterial biofilm within the gastrointestinal tract of a subject, wherein said detecting step comprises identification of an aggregated association of Bacteroidetes and Firmicutes, and optionally one or more of Fusobacteria, Lachnospiraceae, Lactococcus, Leuconostoc, Gammaproteobacteria, Comamonas, and other Burkholderiales in said subject; and--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant application is drawn to a method for treating a colorectal neoplastic condition in a subject comprising: (i) detecting a bacterial biofilm within the gastrointestinal tract of a subject; and (ii) administering an antimicrobial agent or a probiotic agent to said subject in an amount effective to reduce the size of said bacterial biofilm. Claims were found obvious over Meyerson et al. (US 2014/0107092 A1) in view of Chen et al. (PLoS ONE 2012, Vol. 7, article e39743, pages 1-9) and Macfarlane et al. Applied and Environmental Microbiology 2006, Vol. 72, pages 6204-6211), as evidenced by Filho et al. (Anaerobe 2012, Vol. 18, pages 566-575). Meyerson et al. teaches a method of treating colorectal cancer in a subject by detecting a level of Fusobacteria in a stool sample of the subject, comparing the detected level to a reference level of Fusobacteria to determine if the subject has colorectal cancer, and administering a therapeutically effective amount of an antibiotic against Fusobacteria. Meyerson et al.’s treatment method is supported by Chen et al., which demonstrates the positive association of Fusobacteria with colorectal cancer, and Filho et al., which provides evidence that Fusobacteria forms biofilm. However, none of the prior art teaches detecting a bacterial biofilm within a subject’s gastrointestinal tract specifically for an aggregated association of Bacteroidetes and Firmicutes, and optionally one or more of Lachnospiraceae, Fusobacteria, Lactococcus, Leuconostoc, Gammaproteobacteria, Comamonas, and other Burkholderiales. Hence, the rejections of record have been withdrawn.
Claims were also previously rejected under 35 U.S.C. 112(a) for lack of full enablement. Applicant has removed the embodiment of preventing colorectal neoplastic condition, which is sufficient to overcome the rejections.
	The terminal disclaimer filed on 1/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,203,329 has been reviewed and accepted, thereby obviating the double patenting rejection over said patent. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CONCLUSION
Claims 1-10, 12, 14-15, 17-18, 21, and 23-25 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached Monday-Friday, 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651